By the Court.

Jenkins, J.,
delivering the opinion.
The Court below dissolved an injunction previously granted in this case, and refused to appoint a Receiver upon the coming in of the answer, and upon affidavits filed by the complainant in support of the bill, and by the defendant in support of his answer, and the complainant excepted.
*472A careful examination of the bill, answer and affidavits filed, has satisfied us:
1st. That all the equity of the bill is successfully avoided by the answer.
2d. That the affidavits filed by the complainant gave very feeble support to his bill, whilst the affidavits filed by the defendant strongly corroborate his answer.
We therefore think the judgment excepted to, correct.
Let the judgment be affirmed.